But
the Court
(nem. con.) refused.
The declaration contained two counts. The first count stated that the plaintiff.loaned a mare to the defendant, at his request, who promised to treat her well and return her safe, but by negligence and mismanagement of the defendant and his servants, she was injured, &e. The second count stated that the plaintiff loaned the mare to the defendant at his request, and he promised to return her safe but did not.
The defendant pleaded not guilty, generally, and the verdict being against him, he moved in arrest of judgment, because the counts are inconsistent and require separate pleas and judgments.
The Court, however, refused to arrest the judgment, being of opinion that both counts were good, and if not strictly proper to be joined, that the remedy was by special demurrer. See 4 Bac. Ab. 11, 12; and White v. Risden, Cro. Car. 20.